AMENDMENT NO. 1 TO ACQUISITION AGREEMENT

     This Amendment No. 1 to Acquisition Agreement (“Amendment”) is made and
entered into as of August 2, 2006, by and between Impex Inc., a Texas
corporation ("Seller"), and Nitches, Inc., a California corporation ("Buyer")
and with respect to the following facts:

     A. Seller and Buyer entered into that certain Acquisition Agreement dated
as of June 22, 2006 (the “Agreement”).

     B. Seller and Buyer now wish to amend the Agreement for the purpose of (i)
confirming the satisfaction, waiver and modification of certain conditions to
the closing under the Agreement, and (ii) modifying the form of Buyer Note under
the Agreement, all as set forth herein.

     IN CONSIDERATION OF the foregoing premises and mutual covenants contained
herein and in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties to this
Amendment agree as follows:

     1. Amendments to Agreement. The specific provisions of the Agreement
indicated below are hereby amended as follows:

          (a) Buyer's Conditions to Closing under Section 7(a). In connection
with Section 7(a) of the Agreement, Buyer hereby certifies and agrees as
follows:

               (i) Concurrently with the execution of this Amendment, Buyer has
received and accepted from Seller a certificate in satisfaction of the condition
to closing identified in Section 7(a)(iv) of the Agreement.

               (ii) Concurrently with the execution of this Amendment, Buyer has
received and accepted from Seller an opinion of Bell Nunnally & Martin LLP in
satisfaction of the condition to closing identified in Section 7(a)(v) of the
Agreement.

               (iii) Buyer hereby waives the conditions to closing under the
Agreement identified in Section 7(a)(i), 7(a)(ii), 7(a)(iii), 7(a)(iv), and
7(a)(v).

          (b) Seller's Conditions to Closing under Section 7(b). In connection
with Section 7(b) of the Agreement, Seller hereby certifies and agrees as
follows:

               (i) Concurrently with the execution of this Amendment, Seller has
received and accepted from Buyer a certificate in satisfaction of the condition
to closing identified in Section 7(b)(vii) of the Agreement.

               (ii) Concurrently with the execution of this Amendment, Buyer has
received and accepted from Seller an opinion of Duane Morris LLP in satisfaction
of the condition to closing identified in Section 7(a)(viii) of the Agreement.

               (iii) Seller hereby waives the conditions to closing under the
Agreement identified in Section 7(b)(i), 7(b)(iv), 7(b)(v), 7(b)(vi), 7(b)(vii)
7(b)(viii) and 7(b)(ix).

--------------------------------------------------------------------------------

          (c) Buyer Note under Exhibit A. The parties agree that the form of
Buyer Note attached to this Amendment shall supersede and replace the form of
Buyer Note in the Agreement.

     2. Impact on Other Provisions. All other terms and conditions of the
Agreement not specifically amended by this Amendment shall remain in full force
and effect.

     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed by their authorized representatives as of the date first written above.

IMPEX INC.       /s/ Raji K. Singh By:  Raji K. Singh Its:  President   NITCHES,
INC.     /s/ Paul M. Wyandt By:  Paul M. Wyandt Its:  President


2

--------------------------------------------------------------------------------